Citation Nr: 1000520	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease with arthritis of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 40 percent rating for 
degenerative disc disease with arthritis of the lumbosacral 
spine.

During a July 2009 Board hearing, the Veteran and his 
representative raised issues of entitlement to service 
connection for depression, anxiety, and a muscle disease, to 
include as secondary to degenerative disc disease with 
arthritis of the lumbosacral spine; and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  These issues 
are not currently on appeal and are referred to the RO for 
further clarification and action.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

A VA examination was completed in July 2006; however, no 
range of motion testing could be completed because the 
Veteran felt unstable.  The Veteran reported that he had not 
had any incapacitating episodes ordered by his physician; 
however, the Veteran later submitted an August 2007 note from 
his private physician, indicating that he required 42 days of 
bed rest per year due to lumbar spine weakness.  In this 
regard, the Board notes that the Veteran has nonservice-
connected phosphofructokinase deficiency which according to 
the record is a metabolic abnormality resulting, in pertinent 
part, in underlying weakness.  In a November 2007 statement 
of the case, the RO noted that a September 2005 Board 
decision reported that the record showed that no medical 
examiner had identified any neurological symptomatology as 
part of the "service-connected" lumbar spine disability and 
that the neurological symptoms of the lower extremities were 
attributable to the Veteran's nonservice-connected metabolic 
disorder.  The RO found further that there was no diagnosis 
of intervertebral disc syndrome and declined to evaluate the 
Veteran's low back disability pursuant to those rating 
criteria which includes ratings for incapacitating episodes.  
However, neither the recent VA examiner nor the author of the 
August 2007 note have clearly delineated the neurological 
symptomatology associated with the the Veteran's low back 
disability, if any, from that associated with the Veteran's 
nonservice-connected disorder.  Indeed, when it is not 
possible to separate the effects of a service-connected 
disorder and a nonservice-connected disorder, the principle 
of reasonable doubt dictates that such signs and symptoms be 
attributed to the service-connected disorder.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Thus, further, medical 
opinion is warranted in this regard.

In several lay statements, the Veteran expressed 
dissatisfaction with the July 2006 VA examination.  As noted 
above, the Board finds that the examination is insufficient 
for rating purposes.  The Board notes further, that although 
range of motion testing could not be completed during the 
July 2006 VA examination, the examiner did not discuss 
whether the Veteran's lumbar spine disability approximated 
unfavorable ankylosis of the entire thoracolumbar spine, or 
entire spine, as described for a higher 50 or 100 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  In light of the foregoing, the Board 
finds that a supplemental VA examination is necessary to 
clearly identify the symptomatology associated with the 
Veteran's low back disability, and to address the applicable 
rating criteria in this case.

During the July 2009 Board hearing, the Veteran's 
representative requested, due to the complexity of the 
Veteran's case, that it be forwarded to the VA's Compensation 
and Pension service for extraschedular review.  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2009); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The Veteran's disability may present an exceptional or 
unusual disability picture, if his symptoms result in marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities or frequent periods of 
hospitalization are shown to render impractical the 
application of the regular schedular standards.  

Accordingly, the case is remanded to the RO for a 
contemporaneous examination of the Veteran which addresses 
his degenerative disc disease with arthritis of the 
lumbosacral spine and then, if necessary, referral to the 
Chief Benefits Director of VA's Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements 
of a claim for an extraschedular 
evaluation under 38 C.F.R. § 
3.321(b)(1).  The Veteran should be 
asked to furnish records verifying that 
he experiences marked interference with 
employment, that he has had frequent 
periods of hospitalization, or that he 
is unable to follow a substantially 
gainful employment due to degenerative 
disc disease with arthritis of the 
lumbosacral spine.  This evidence may 
include any correspondence from an 
employer or physician that would verify 
his contentions, and/or medical records 
showing periods of hospitalization.

2.  Schedule the Veteran for a 
supplemental VA orthopedic examination 
to determine the current severity of 
his degenerative disc disease with 
arthritis of the lumbosacral spine.  
The claims folder must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the Veteran, the 
examiner should provide a response to 
all of the following:

(a)  The examiner should indicate 
whether the Veteran has symptomatology 
associated with his degenerative disc 
disease with arthritis of the 
lumbosacral spine that approximates 
unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable 
ankylosis of the entire spine.  

The Board notes that for VA 
compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or 
more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation 
of a spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
4.71a, General Rating Formula for 
Disease and Injuries of the Spine, Note 
(5).  

(b)  The examiner should indicate 
whether the Veteran has incapacitating 
episodes associated with his 
degenerative disc disease with 
arthritis of the lumbosacral spine and 
should described the frequency and 
duration of any such incapacitating 
episodes.  An incapacitating episode is 
defined as period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires physician-
prescribed bed rest and treatment by a 
physician.

(c)  After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's degenerative disc disease 
with arthritis of the lumbosacral 
spine, including any associated 
neurological impairment.  In assessing 
the presence of any neurological 
impairment and the severity of such, 
the VA examiner should note that the 
record reflects a history of weakness 
of the lower extremities attributed to 
nonservice-connected 
phosphofructokinase deficiency.  Thus, 
the examiner should distinguish between 
symptoms (especially neurological 
symptomatology) related to his 
degenerative disc disease with 
arthritis of the lumbosacral spine and 
any nonservice-connected 
phosphofructokinase deficiency.  If it 
is not possible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.

(d)  The examiner should offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's degenerative disc disease 
with arthritis of the lumbosacral spine 
causes marked interference with his 
employment or, in the alternative, 
renders him unable to follow a 
substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes 
marked interference with employment or 
an inability to follow a substantially 
gainful employment.  

3.  The RO should refer the Veteran's 
claim for an increased evaluation for 
degenerative disc disease with 
arthritis of the lumbosacral spine, to 
the either the Under Secretary for 
Benefits, or the Director of 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).

4.  If the determination on the 
Veteran's increased rating issue 
remains adverse to the Veteran, the 
Veteran and his attorney should be 
provided a supplemental statement of 
the case, which includes a summary of 
all pertinent evidence and legal 
authority, as well as the reasons for 
the decision.  The Veteran and his 
attorney should be afforded a 
reasonable period in which to respond, 
and the record should then be returned 
to the Board for further appellate 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
